                     Case 20-12841-MFW               Doc 828        Filed 03/16/21         Page 1 of 2



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE


In re:                                                           Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al.1,                               Case No. 20-12841 (MFW)

                                        Debtors.                 Jointly Administered
                                                                 Re: Docket No. 764

    CERTIFICATION OF NO OBJECTION REGARDING FIRST MONTHLY
APPLICATION FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES OF
PACHULSKI STANG ZIEHL & JONES LLP, AS CO-COUNSEL FOR THE OFFICIAL
       COMMITTEE OF UNSECURED CREDITORS FOR THE PERIOD
            NOVEMBER 19, 2020 THROUGH JANUARY 31, 2021

                      The undersigned hereby certifies that, as of the date hereof, he has received no

answer, objection or other responsive pleading to the relief requested in the First Monthly

Application for Compensation and Reimbursement of Expenses of Pachulski Stang Ziehl & Jones

LLP, as Co-Counsel for the Official Committee of Unsecured Creditors for the Period November

19, 2020 Through January 31, 2021 (the “Application”) [Docket No. 764] filed on February 19,

2021. The undersigned further certifies that he has caused the Court’s docket in this case to be

reviewed and no answer, objection or other responsive pleading to the relief requested in the

Application appears thereon. Pursuant to the Notice of First Monthly Application for

Compensation and Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP, as Co-

Counsel for the Official Committee of Unsecured Creditors for the Period November 19, 2020




1      The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number
       of debtor entities in these chapter 11 cases, a complete list of the debtor entities and the last four digits of their
       federal tax identification numbers is not provided herein. A complete list of such information may be obtained on
       the website of the claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the debtor
       entities for purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach, FL
       33442.

    DOCS_DE:233468.1 96886/001
                  Case 20-12841-MFW      Doc 828     Filed 03/16/21    Page 2 of 2



Through January 31, 2021 (the “Notice”), responses to the Application were to be filed and

served no later than March 12, 2021 at 4:00 p.m. prevailing Eastern Time.


                   Pursuant to the Administrative Order Establishing Procedures for Monthly,

Interim, and Final Compensation and Reimbursement of Expenses of Professionals Retained in

These Chapter 11 Cases entered by this Court on December 3, 2020 [Docket No. 202], the Debtors

are authorized to pay Pachulski Stang Ziehl & Jones LLP $76,746.00, which represents 80% of

the fees ($95,932.50) and $3,796.08, which represents 100% of the expenses requested in the

Application for the period November 19, 2020 through January 31, 2021 upon the filing of this

certificate and without the need for entry of a Court order approving the Application.


Dated: March 16, 2021                        BERGER SINGERMAN LLP
                                             Brian G Rich (FBN 38229) (admitted pro hac vice)
                                             Michael J. Niles (FBN 107203) (admitted pro hac
                                             vice)
                                             1450 Brickell Avenue, Suite 1900
                                             Miami, FL 33131
                                             Telephone: (305) 755-9500
                                             Facsimile: (305) 714-4340
                                             Email: brich@bergersingerman.com
                                                    mniles@bergersingerman.com

                                             and

                                             PACHULSKI STANG ZIEHL & JONES LLP

                                              /s/ Colin R. Robinson
                                             Bradford J. Sandler (DE Bar No. 4142)
                                             Colin R. Robinson (DE Bar No. 5524)
                                             919 N. Market Street, 17th Floor
                                             P.O. Box 8705
                                             Wilmington, DE 19899-8705 (Courier 19801)
                                             Telephone: (302) 652-4100
                                             Facsimile: (302) 652-4400
                                             Email: bsandler@pszjlaw.com
                                                    crobinson@pszjlaw.com

                                             Counsel for the Official Committee of Unsecured
                                             Creditors
 DOCS_DE:233468.1 96886/001                    2
